UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04571 Name of Registrant: Vanguard Pennsylvania Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2013 – November 30, 2014 Item 1: Reports to Shareholders Annual Report | November 30, 2014 Vanguard Pennsylvania Tax-Exempt Funds Vanguard Pennsylvania Tax-Exempt Money Market Fund Vanguard Pennsylvania Long-Term Tax-Exempt Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 9 Pennsylvania Tax-Exempt Money Market Fund. 13 Pennsylvania Long-Term Tax-Exempt Fund. 29 About Your Fund’s Expenses. 62 Glossary. 64 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelson’s flagship, the HMS Vanguard . Your Fund’s Total Returns Fiscal Year Ended November 30, 2014 SEC Yield Taxable- Equivalent Yield Income Returns Capital Returns Total Returns Vanguard Pennsylvania Tax-Exempt Money Market Fund 0.01% 0.02% 0.01% 0.00% 0.01% Other States Tax-Exempt Money Market Funds Average 0.00 Other States Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Pennsylvania Long-Term Tax-Exempt Fund Investor Shares 2.29% 4.17 % 4.01% 5.89% 9.90% Admiral™ Shares 2.37 4.32 4.10 5.89 9.99 Barclays PA Municipal Bond Index 8.32 Pennsylvania Municipal Debt Funds Average 9.05 Pennsylvania Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. 7-day SEC yield for the Pennsylvania Tax-Exempt Money Market Fund; 30-day SEC yield for the Pennsylvania Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance November 30, 2013, Through November 30, 2014 Distributions Per Share Starting Share Price Ending Share Price Income Dividends Capital Gains Vanguard Pennsylvania Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard Pennsylvania Long-Term Tax-Exempt Fund Investor Shares $11.04 $11.69 $0.427 $0.000 Admiral Shares 11.04 11.69 0.436 0.000 1 Chairman’s Letter Dear Shareholder, After a rough start, the broad U.S. municipal bond market advanced for 11 consecutive months to finish the fiscal year ended November 30, 2014, with a return of about 8%. Vanguard Pennsylvania Long-Term Tax-Exempt Fund participated in this upswing and exceeded the broader market result. For the 12 months, the fund’s Investor Shares returned 9.90% and its Admiral Shares 9.99%, surpassing the 8.32% return of its benchmark, the Barclays Pennsylvania Municipal Bond Index, and the 9.05% average return of competing Pennsylvania tax-exempt funds. Price appreciation accounted for a healthy portion of the Long-Term Fund’s returns, unlike in the previous fiscal year, when price depreciation was a significant detractor. (For both Investor and Admiral Shares, the capital return this time was 5.89%; return from interest income was 4.01% for Investor Shares and 4.10% for Admiral Shares.) Because bond yields and prices move in opposite directions, the fund’s 30-day SEC yield for Investor Shares fell, to 2.29% as of November 30, from 3.37% a year earlier. With Federal Reserve policy keeping short-term interest rates near zero, Vanguard Pennsylvania Tax-Exempt Money Market Fund, which invests in securities maturing in less than one year, returned 0.01%; the average return of its peer funds 2 was 0.00%. Its 7-day SEC yield finished the fiscal year at 0.01%, the same as a year earlier. Please note: The funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of the end of the period, the Long-Term Fund owned no securities that would generate income distributions subject to the AMT, but the Money Market Fund did. In case you hadn’t heard about them, I wanted to mention that in July the Securities and Exchange Commission (SEC) adopted a number of regulatory changes governing money market funds. With these changes, and the significant safeguards it adopted in 2010, the SEC has issued a strong response to those who believe that institutional money market funds pose systemic risk. The vast majority of investors in Vanguard money market funds will not be affected by the new rules. A brief overview of the new rules can be found in the box on page 6. Bond prices continued to climb almost without interruption Yields in the United States were low when the fiscal year began, and they defied expectations by moving even lower despite the Fed’s winding down of its bond-buying program from January Market Barometer Average Annual Total Returns Periods Ended November 30, 2014 One Year Three Years Five Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.27% 3.00% 4.10% Barclays Municipal Bond Index (Broad tax-exempt market) 8.23 4.78 5.12 Citigroup Three-Month U.S. Treasury Bill Index 0.04 0.04 0.06 Stocks Russell 1000 Index (Large-caps) 16.56% 21.05% 16.25% Russell 2000 Index (Small-caps) 3.99 18.36 16.69 Russell 3000 Index (Broad U.S. market) 15.53 20.84 16.28 FTSE All-World ex US Index (International) 1.05 10.29 5.94 CPI Consumer Price Index 1.32% 1.44% 1.77% 3 through October. Falling yields and “safe haven” demand by overseas investors for U.S. Treasuries helped the broad U.S. taxable bond market return 5.27% for the 12 months. The yield of the 10-year Treasury note ended November at 2.25%, down from 2.74% a year earlier. International bonds (as measured by the Barclays Global Aggregate Index ex USD) returned –2.53% for U.S. investors, as many foreign currencies weakened against the U.S. dollar during the fiscal year. (International bonds produced a positive return for U.S. investors after currency hedging, which helps mitigate the effects of movements in foreign exchange rates.) Monetary actions gave U.S. stocks a boost, as did corporate earnings The broad U.S. stock market gained more than 15% for the 12 months. Generally accommodative global monetary actions and strong corporate earnings offset investors’ concern about geopolitical issues such as economic struggles in Europe and strife in the Middle East. Investors seemed to take comfort in the Fed’s assurances that it would keep short-term interest rates low, even as it ended its bond-buying program as anticipated. The Bank of Japan, the European Central Bank, and the People’s Bank of China all announced more stimulus measures. Expense Ratios Your Fund Compared With Its Peer Group Investor Shares Admiral Shares Peer Group Average Pennsylvania Tax-Exempt Money Market Fund 0.16% — 0.20% Pennsylvania Long-Term Tax-Exempt Fund 0.20 0.12% 1.06 The fund expense ratios shown are from the prospectus dated March 27, 2014, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2014, the funds’ expense ratios were: for the Pennsylvania Tax-Exempt Money Market Fund, 0.06%; and for the Pennsylvania Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The expense ratio for the Pennsylvania Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2013. Peer groups: For the Pennsylvania Tax-Exempt Money Market Fund, Other States Tax-Exempt Money Market Funds; for the Pennsylvania Long-Term Tax-Exempt Fund, Pennsylvania Municipal Debt Funds. 4 As many currencies weakened against the U.S. dollar, international stocks managed a return of about 1% in dollar terms. Emerging markets fared better than the developed markets of Europe and the Pacific region. Reversing their 2013 performance, muni bonds made a strong showing The municipal bond market was under pressure through much of 2013, amid unsettling headlines about distressed issuers such as Puerto Rico and Detroit, as it absorbed the fact that the Fed would be starting to scale back its bond purchases. With the new year came new concerns, however. These included a domestic economic recovery marked by stops and starts and instability in Eastern Europe and the Middle East. Furthermore, muni yields were attractive both on their own and compared with those of Treasuries and corporate bonds. These factors, along with the positive credit trend for state-issued debt, contributed to resurgent demand for munis in 2014 by their usual buyers—people in high-income tax brackets looking for tax-exempt income. Munis’ compelling yields also elicited demand from nontraditional buyers, including foreign investors and U.S. banks, insurance companies, and hedge funds. Total Returns Ten Years Ended November 30, 2014 Average Annual Return Pennsylvania Tax-Exempt Money Market Fund 1.22 % Spliced Pennsylvania Tax-Exempt Money Market Funds Average 0.98 For a benchmark description, see the Glossary. Spliced Pennsylvania Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Pennsylvania Long-Term Tax-Exempt Fund Investor Shares 4.49 % Barclays PA Municipal Bond Index 4.95 Pennsylvania Municipal Debt Funds Average 3.98 Pennsylvania Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Tax collection remained solid at state and local levels, broadly speaking. While supply remained generally light across the nation, Pennsylvania bucked this trend, with supply rising in 2014. The Long-Term Tax-Exempt Fund benefited from the skill of its advisor, Vanguard Fixed Income Group. Having exposure to bonds with maturities dated longer than ten years and to bonds rated A and BBB by major credit-rating agencies helped the fund, as did largely avoiding Puerto Rico’s beleaguered muni bonds. The fund’s holdings in callable bonds and its relatively small allocation to noncallable bonds also contributed to relative performance, because callable bonds tend to have higher yields relative to their duration risk. Although this past fiscal year was a strong one for munis, keep in mind that because yields have fallen so low, it’s unlikely that munis—especially those with longer maturities—will produce similar returns next year. For more information about the advisor’s approach and the fund’s positioning during the year, please see the Advisor’s Report that follows this letter. New rules on money market funds won’t affect most Vanguard investors New rules governing money market funds garnered significant attention in 2014. But under these rules, approved by the Securities and Exchange Commission (SEC), it will be business as usual for the vast majority of Vanguard clients invested in such funds, including our tax-exempt money market funds. A key point is that money market funds catering to individual investors will be allowed to continue to seek to maintain a stable $1 share price, or net asset value (NAV). The SEC has put in place a new framework that will enable a fund’s board of directors to address a “run on the fund” by imposing redemption fees or even suspending redemptions. The board will be able to take these measures when the fund’s liquidity—the percentage of its assets invested in securities that may be readily traded in the market—falls below a certain predefined level. (Government and Treasury money market funds will be permitted, but not required, to implement these fees and restrictions.) More extensive changes are in store for institutional money market funds, which proved more susceptible to large-scale redemptions during the 2008–09 financial crisis. Most significantly, these funds will have to shift from a fixed share price to a floating NAV. Although some rules must be implemented sooner, the compliance date for the core reforms is in autumn 2016, which gives investors time to find alternatives if they wish. We will no doubt be reporting to you again as we work through the implications of these changes for our clients and our lineup of funds. 6 Strong credit analysis has guided the funds through tough times During the ten years ended November 30, 2014, media noise about the creditworthi-ness of municipal issuers and a few widely publicized municipal bankruptcies rattled the muni market. However, Vanguard’s in-house analysis—always one of the main pillars of our investment process—has helped us sidestep potential problems and identify opportunities among muni bonds. That process is ongoing, even for the bonds already held in our portfolios. The work of our credit analysts, along with the competitive advantage of our low costs, has been instrumental in enabling the funds to outpace the average return of their peers over the last decade—an important measure of relative success for actively managed funds. The Long-Term Fund trailed its benchmark index slightly, after taking into account the expenses associated with running the fund. Realistic expectations are key to reaching your long-term goals Over the last several years, investors have grown accustomed to mostly strong returns from both stocks and bonds. This, of course, has been a welcome development for our clients as they strive to achieve their financial goals. But as any experienced investor knows, markets aren’t always so favorable. Our recently published economic and market outlook research paper cautions that, over the next decade, returns for a balanced 60% equity/40% bond portfolio are likely to be moderately below long-run historical averages. (For more details, see Vanguard’s Economic and Investment Outlook , available at vanguard.com/research.) I point out our modest projections not to be discouraging but to be helpful. Realistic expectations are the foundation of a sound plan to reach your long-term objective, whether it’s establishing a secure retirement, paying for a child’s education, or achieving some other goal. If you expect too much from the markets, you might not save sufficiently. You might also take on excessive risk in your portfolio in the pursuit of unrealistically high returns. We firmly believe that a better course is to follow Vanguard’s principles for investing success: • Goals. Create clear, appropriate investment goals. • Balance. Develop a suitable asset allocation using broadly diversified funds. • Cost. Minimize cost. • Discipline. Maintain perspective and long-term discipline. 7 The beauty of these principles is that, unlike market returns, each one is within your control, and focusing on them can put you on the right path. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 15, 2014 8 Advisor’s Report For the fiscal year ended November 30, 2014, Vanguard Pennsylvania Long-Term Tax-Exempt Fund returned 9.90% for Investor Shares and 9.99% for Admiral Shares, outpacing its benchmark, the Barclays Pennsylvania Municipal Bond Index, which returned 8.32%. The fund also surpassed the 9.05% average return of its peers. Vanguard Pennsylvania Tax-Exempt Money Market Fund returned 0.01%, compared with the average return of 0.00% for peer-group funds. The investment environment It was a remarkable year for municipal bonds. While the macroeconomic environment helped the overall bond market produce solid returns, municipal bonds did even better, boosted by light supply and a surge in demand. In contrast to most of the nation, supply increased in Pennsylvania, a difference we’ll address in more detail later in this letter. The bond market was shaken in 2013 when the Federal Reserve signaled its intention to wind down its unprecedented bond-buying program. The Fed eventually succeeded in reassuring investors that the tapering would be gradual, that it would proceed only if the Fed saw sufficient underlying strength in the economy, and that interest rates were likely to remain low for a considerable period even after the program ended. The economy provided the signals the central bank was looking for. Gross domestic product increased at an annual rate above 2.5% over the 12 months Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2013 2014 2 years 0.33% 0.14% 5 years 1.16 0.88 10 years 2.65 1.98 30 years 4.10 3.00 Source: Vanguard. 9 ended September 30, despite a sharp contraction in the first quarter of 2014 due in part to severe winter weather. The labor market also improved, with the U.S. unemployment rate falling to 5.8%, and inflation remained well below the Fed’s target. Pennsylvania’s labor market improved as well, with unemployment down to 5.4% in October. This benign environment for bonds—moderate economic growth, low inflation, and continuing easy monetary policy—helped revive demand for them. Heightened tensions in Eastern Europe and the Middle East were factors as well, with more risk-averse investors turning to bonds as a safe harbor. International buyers also stepped in, drawn by the relative value of U.S. bonds and the strong dollar. Over the period, the Treasury yield curve flattened, as securities with longer maturities strongly outperformed those with shorter maturities. Corporate bonds as a whole fared even better as investors were lured by their higher yields, drawing credit spreads tighter. Demand for municipal securities rebounded. After munis fell out of favor in 2013, their valuations reached very attractive levels compared with Treasuries and corporate bonds. Those valuations drew back individual investors looking for tax-free income as well as many buyers that otherwise would not have been interested, including insurance companies, pension funds, and foreign investors. Muni investors have acknowledged that many issuers have made progress in putting their fiscal houses in order since the Great Recession. For states as a whole, tax revenues have been rising for four years. Local governments are also in better shape now that property taxes, which make up a good portion of their total revenues, have started to pick up along with the housing market. However, Pennsylvania remains an exception to the trend of increasing tax revenue. Its $29 billion fiscal 2015 budget, which relies heavily on one-time items to achieve balance, was signed by Governor Tom Corbett ten days late. As a result, the commonwealth borrowed $700 million from its treasury’s short-term reserve pool to meet operating expenses, a practice not unheard of but unusual so early in the fiscal year. Overall, the commonwealth’s financial flexibility remains constrained; its rainy-day reserves are depleted and it continues to underfund its pension liabilities. The apparent unwillingness in Harrisburg to address that underfunding was noted by all three major rating agencies, each of which downgraded Pennsylvania’s credit rating one notch in 2014 (Standard & Poor’s and Fitch to AA, Moody’s to Aa3). Despite such challenges, Pennsylvania’s continuing recovery from the financial crisis and recession, while slow, has slightly outpaced that of the nation as a whole, according to a gauge of 10 current economic conditions for each state published monthly by the Federal Reserve Bank of Philadelphia. The bank’s index for Pennsylvania climbed nearly 15% from its low point in 2009 through October 2014, compared with a 14% increase for its U.S. index. Management of the funds The Long-Term Fund’s outsized allocation to longer-dated bonds proved fruitful. Although many investors thought rates would head significantly higher and wanted to limit their exposure to the longer end of the yield curve, we thought that rates would remain relatively stable and that holding bonds with maturities of ten years or more would help us maximize yield. As for credit exposure, we saw relative value in A-rated and BBB-rated bonds when the period began. Their prices rose significantly as investors intensified their search for yield, and so, as with longer-dated bonds, we gradually reduced our exposure to them. Other favorable decisions included our allocation to premium callable bonds; because of the risk that their issuers may redeem them before they mature, such bonds offer a higher yield than noncallable bonds. Running counter to the general trend among the states, bond issuance in Pennsylvania increased. This larger supply slightly hindered overall performance, but it did provide opportunities. Notable investments over the fiscal year included holdings in a $476 million Delaware River Port Authority bond and a $304 million University of Pittsburgh Medical Center bond. The Long-Term Fund also participated in four new issues from the Pennsylvania Turnpike Commission. Although the fund performed well, there were areas of weakness: Its modest underweighting of callable bonds with shorter durations held back returns a bit, and while security selection did not detract much from returns, neither was it a strong point. For the Money Market Fund, the low interest rates remained challenging but not unfamiliar, as the Fed has kept its target for overnight rates at 0%–0.25% since late 2008. We continued to look for opportunities to support returns through risk management and security selection. A look ahead The strong performance of municipal bonds has put their valuations at much fuller levels compared with 12 months ago. And with yields so low, the overall economy still improving, and a potential interest rate rise in the offing, we expect these bonds’ returns over the next year to be more or less in line with the income they produce. Our outlook is for the U.S. economy to grow at a moderate pace in 2015. The Fed is likely to begin raising the federal funds target rate in the second half of the year. Although market volatility will probably pick up as we approach that point, we believe that the pace of tightening in monetary policy will be slow and that the target rate 11 will eventually end up below its historical average. For muni bonds, that’s likely to mean interest rates will remain lower than their levels over the past 10 to 15 years. As we enter the new fiscal year, the Long-Term Fund has a duration modestly shorter than that of its benchmark (because of the prospect of rising rates) and allocations favoring maturities of five to ten years. With regard to Puerto Rico, we are likely to remain largely on the sidelines until we see sustained economic growth and budget discipline. We will continue to hold higher-than-usual levels of liquidity, so that we can take advantage of any pricing dislocations that may arise. As always, our experienced team of portfolio managers, traders, and credit analysts will seek out opportunities to add to the funds’ performance by identifying bonds that appear to be mispriced by the market. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds James M. D’Arcy, CFA, Portfolio Manager John M. Carbone, Principal, Portfolio Manager Vanguard Fixed Income Group December 17, 2014 12 Pennsylvania Tax-Exempt Money Market Fund Fund Profile As of November 30, 2014 Financial Attributes Ticker Symbol VPTXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.01% Average Weighted Maturity 30 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by nationally recognized statistical rating organizations. Credit-quality ratings are obtained from Moody's, Fitch, and S&P. For securities rated by all three agencies, where two of them are in agreement and assign the highest rating category, the highest rating applies. If a security is only rated by two agencies, and their ratings are in different categories, the lower of the ratings applies. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. For more information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 27, 2014, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2014, the expense ratio was 0.06%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 13 Pennsylvania Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: November 30, 2004, Through November 30, 2014 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2014 One Year Five Years Ten Years Final Value of a $10,000 Investment Pennsylvania Tax-Exempt Money Market Fund 0.01% 0.05% 1.22% $11,289 ••••• Spliced Pennsylvania Tax-Exempt Money Market Funds Average 0.00 0.00 0.98 11,024 For a benchmark description, see the Glossary. Spliced Pennsylvania Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend information. 14 Pennsylvania Tax-Exempt Money Market Fund Fiscal-Year Total Returns (%): November 30, 2004, Through November 30, 2014 Spliced PA Tax-Exempt Money Mkt Funds Avg Total Returns Fiscal Year Total Returns 2005 2.19% 1.72% 2006 3.31 2.85 2007 3.64 3.14 2008 2.42 1.93 2009 0.50 0.22 2010 0.12 0.00 2011 0.06 0.00 2012 0.03 0.01 2013 0.01 0.00 2014 0.01 0.00 7-day SEC yield (11/30/2014): 0.01% For a benchmark description, see the Glossary. Spliced Pennsylvania Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Average Annual Total Returns: Periods Ended September 30, 2014 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception Date One Year Five Years Ten Years Pennsylvania Tax-Exempt Money Market Fund 6/13/1988 0.01% 0.05% 1.25% 15 Pennsylvania Tax-Exempt Money Market Fund Financial Statements Statement of Net Assets As of November 30, 2014 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec. gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.4%) Pennsylvania (99.4%) Allegheny County PA GO VRDO 0.040% 12/5/14 LOC 32,2
